ORDER
PER CURIAM.
Jahmel Guy (Movant) appeals the denial of his Rule 29.15 motion for postconviction relief after an evidentiary hearing. Mov-ant contends the motion court erred in denying his postconviction motion in that (1) Movant’s trial counsel was ineffective for failing to object and move for a mistrial when the prosecutor incorrectly defined the term “deliberation” as a “choice” in closing argument, and (2) Movant’s trial counsel was ineffective for failing to elicit from Movant during his testimony the fact that the victim pulled a gun on him in a separate incident one year prior to the shooting. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth reasons for this order pursuant to Rule 84.16(b).